Citation Nr: 0312830	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  96-50 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for the 
service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970.

This appeal arose from a September 1995 rating decision of 
the Cleveland, Ohio, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
PTSD and which awarded this disorder a noncompensable 
evaluation, effective January 27, 1994.  In January 1996, the 
RO issued a rating action which increased the evaluation to 
10 percent, effective January 27, 1994.  In September 1996, a 
rating action was issued which increased the evaluation to 30 
percent, effective January 27, 1994.  In February 1999, the 
RO issued a rating action which increased the evaluation to 
50 percent, effective January 27, 1994.  In January 2002, the 
Board of Veterans Appeals (Board) remanded this case for 
additional development.  In April 2003, the veteran was sent 
a supplemental statement of the case (SSOC) which confirmed 
and continued the 50 percent evaluation assigned to his PTSD.  


FINDING OF FACT

From January 27, 1994, the veteran has suffered from serious 
symptoms of PTSD, to include nightmares; disturbed sleep; 
distressing and intrusive recollections; avoidance of Vietnam 
reminders; restricted affect; a sense of a foreshortened 
future; anxiety; depression; and isolation.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent from January 27, 
1994 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, Diagnostic Code 
(DC) 9411 (1996 & 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that his service-connected PTSD is 
more disabling than the current disability evaluation would 
suggest.  He states that he suffers from anxiety, depression, 
disturbed sleep, decreased concentration, nightmares, 
intrusive thoughts and night sweats.  Therefore, he believes 
that an increased evaluation is warranted.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The pertinent evidence of record included the report of a VA 
examination of the veteran conducted in May 1994.  At that 
time, he was working for the railroad; while he stated he got 
along with co-workers, he reported having trouble with 
supervisors.  He complained of night sweats and nightmares.  
He also admitted to alcohol abuse.  The mental status 
examination noted the odor of alcohol on his breath.  He was 
oriented in three spheres and displayed no evidence of 
delusions, hallucinations or other signs of psychosis.  His 
speech was fluent, coherent and relevant.  He had some 
emotional lability when discussing Vietnam.  The diagnoses 
were alcohol dependence and anxiety disorder, not otherwise 
specified.

The veteran was treated by VA between November 1994 and April 
1995.  He had complained of intrusive thoughts, flashbacks 
and nightmares.  During this time, his mood and affect were 
within normal limits and his speech was relevant and 
coherent.  He was also alert and oriented.  He was noted to 
be taking Prozac and Trazodone.  

VA re-examined the veteran in August 1995.  He complained of 
intrusive thoughts, distressing nightmares, avoidance of 
reminders of the war, a sense of a foreshortened future, a 
restricted range of affect, anxiety, irritability, anger and 
depression.  The objective examination noted that he was 
initially argumentative although he later became cooperative 
and candid.  His speech was normal, relevant and rational.  
He was oriented in four spheres and his memory and ability to 
abstract were intact.  His mood was anxious and his affect 
was somewhat restricted.  There were no delusions or 
hallucinations and his impulse control seemed explosive at 
times.  His insight was described as poor.  The diagnosis was 
PTSD.

A November 8, 1995 VA treatment note found that the veteran 
was relevant, coherent and had goal directed thoughts.  His 
mood was agitated and his affect was within normal limits.  
VA examined him December 1995.  He reported feeling agitated 
and jumpy, especially around loud noises.  He had nightmares, 
his sleep was erratic and he avoided crowds.  The objective 
examination noted that he had a constricted affect with 
little variability and his mood was angry or anxious.  His 
speech was logical and coherent and he had poor sleep and 
little appetite.  The diagnosis was moderate PTSD.  A January 
1996 treatment note found that he was still agitated.

VA afforded the veteran an examination in August 1996.  He 
complained of intrusive and distressing recollections and 
dreams.  He avoided reminders of the war, had a restricted 
affect and a sense of a foreshortened future.  The objective 
examination noted that he was cooperative but had an angry 
demeanor.  He was somewhat agitated.  He was alert and his 
speech was normal and relevant.  He was oriented in four 
spheres and his memory and abstract reasoning were intact.  
His affect was somewhat restricted.  The diagnoses were PTSD 
and depressive disorder.  He was assigned a Global Assessment 
of Functioning (GAF) Score of 50.

On May 23, 1997, the veteran was seen by VA on an outpatient 
basis.  He was alert, relevant and coherent.  His mood and 
affect were very depressed.  He did not talk much and sat 
with his head down.

A VA examination was conducted in November 1998.  He noted 
that he had been anxious although his grant of retirement 
from the railroad had helped to alleviate some of this.  He 
indicated that the hospital environment made his intrusive 
thoughts worse.  The objective examination found that he was 
well-groomed.  He was cooperative and displayed no 
psychomotor abnormalities.  He was coherent, relevant and 
goal directed.  There were no delusional thoughts and his 
affect was constricted.  The diagnosis was PTSD and it was 
assigned a GAF Score of 50.

Between 1998 and 2000, the veteran was treated by VA on an 
outpatient basis.  During this time, he was coherent and 
relevant, although he could be anxious and his mood was 
occasionally agitated.  There were never any delusions or 
other signs of psychosis.

VA examined the veteran in January 2001.  He complained of 
nightmares, paranoia, anxiety, a sleep disturbance, night 
sweats and a feeling of disassociation upon awakening.  The 
mental status examination noted that his psychomotor activity 
was normal and he was well-groomed.  He was cooperative, 
coherent and relevant.  He was also goal directed.  He denied 
homicidal and suicidal ideations.  He was anxious and his 
affect was constricted.  The diagnosis was PTSD and he was 
assigned a GAF Score of 50.  VA treatment records developed 
between 2000 and 2003 noted that his mood was slightly 
dysthymic and his affect was constricted.  

Another VA examination was conducted in March 2003.  He was 
cooperative and well groomed.  The examiner commented that 
his symptoms seemed severe, noting that he was extremely 
anxious and restless.  He noted that he had no close friends 
and that he had not even seen his relatives recently.  He had 
very limited personal relationships.  He commented that he 
would hit the wall when he became angry or frustrated.  He 
indicated that he would still drink to control his physical 
pain.  After he took some pain medication during the 
interview, he became less anxious and restless.  The mental 
status examination noted the he was coherent, displaying no 
psychotic symptoms or hallucinations.  He had poor eye 
contact and he denied homicidal or suicidal ideations.  He 
was oriented to person and place and he complained that he 
had become more forgetful over the past few months.  He 
denied obsessive behavior.  His speech was normal.  He 
reported that he had panic attacks, although these were not 
noted at the time of the examination.  He was anxious at 
times, as well as depressed.  He had rather limited insight.  
The diagnoses were PTSD and depressive disorder, not 
otherwise specified.  He was assigned a GAF Score of 46.

Relevant laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (1993).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Prior to November 7, 1996, the criteria for psychoneurotic 
disorders were as follows:

Neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not 
cause impairment of working ability.  [0 percent]

Emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment.  [10 percent]

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
definite industrial impairment.  [30 percent]

Considerable impairment in the ability to establish 
or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting 
in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
considerable industrial impairment.  [50 percent]

Severe impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
severe industrial impairment.  [70 percent]

Attitudes of all contacts except the most intimate 
be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities 
resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably 
unable to obtain or retain employment.  [100 
percent]

38 C.F.R Part 4, Code 9411 (1996).

The rating criteria for evaluating psychoneurotic disorders 
was changed effective November 7, 1996.  The new rating 
criteria is as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, Code 9411 (2002).



GAF

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), [citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994)]. A GAF score of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103A & 5107 (West 2002)) (VCAA) was signed 
into law.  This enhanced the assistance and notification 
duties of VA towards claimants.  In the instant case, the 
Board finds that these duties have been fulfilled.

The veteran was provided with a statement of the case (SOC) 
in December 1996, and supplemental statements of the case 
(SSOC) in December 1996, February 1999, February 2001 and 
April 2003.  These noted what evidence had been reviewed and 
referred to the relevant laws and regulations and explained 
why the evidence of record had not supported the veteran's 
claim.  This case was also remanded by the Board in January 
2002 in part so that the RO could inform the veteran of the 
provisions of the VCAA.  This correspondence was sent to the 
veteran in May 2002; it explained what evidence was of 
record, as well as what information and evidence VA would 
obtain and what evidence and information the veteran needed 
to provide in support of his claim.  Therefore, it is found 
that the RO had informed the veteran of what evidence and 
information he needed to provide and what information and 
evidence VA would obtain to substantiate his claim.  As a 
consequence, it is determined that further development is not 
needed in this case to meet the requirements of the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

After a careful review of the evidence of record, it is found 
that entitlement to a 70 percent evaluation for the service-
connected PTSD from January 27, 1994 is warranted.  The 
evidence indicates that the veteran's symptomatology has 
remained at what an examiner as described as a severe level.  
Since the time that he was awarded service connection for 
PTSD, he has suffered from intrusive nightmares and 
recollections of his Vietnam experiences; depression; 
anxiety; social isolation; poor impulse control; avoidance of 
war reminders; a restricted affect; and a sense of a 
foreshortened future.  Significantly, he has consistently 
been assigned a GAF Score of 50 or less (see VA examinations 
of August 1996, November 1998, January 2001 and March 2003), 
which represents serious impairment.  Therefore, whether the 
veteran's PTSD is rated under either the old or the new 
rating criteria noted above, it is clear that his condition 
warrants a 70 percent disability evaluation.

The Board finds that a 100 percent evaluation is not 
warranted for the veteran's PTSD under the old criteria prior 
to November 7, 1996, or under either the old or the new 
criteria after November 7, 1996.  It cannot be found that his 
PTSD resulted in virtual isolation from the community, 
particularly in light of the fact that he was able to work 
until his retirement in 1998.  There is no indication in the 
record that his symptoms resulted in gross repudiation of 
reality with disturbed thought processes.  In fact, his 
thought processes have been described as goal directed and 
relevant.  His behavior processes did not demonstrate a 
retreat from mature behavior.  In addition, there is no 
suggestion that he has suffered from persistent delusions or 
hallucinations; rather, he has denied the presence of these 
symptoms.  His behavior has not been shown to be grossly 
inappropriate.  There is no suggestion that there has been a 
persistent danger of his hurting himself or others; on the 
contrary, he has consistently denied the presence of 
homicidal or suicidal ideation.  He has been able to perform 
the activities of daily living, as evidenced by his good 
personal hygiene.  There has been no evidence of 
disorientation to time and place.  Therefore, it is found 
that his symptoms do not rise to a level that would warrant 
the assignment of a 100 percent disability evaluation.

As a consequence, it is found that the evidence supports the 
award of a 70 percent, but no higher, evaluation for the 
veteran's service-connected PTSD.

Extraschedular evaluation

In exceptional cases where the schedular evaluations are 
found inadequate, an extraschedular evaluation may be awarded 
commensurate with average earning capacity impairment due 
exclusively to the service-connected disability.  38 C.F.R. 
§ 3.321 (2002).  It is not found that this case presents such 
an exceptional or unusual disability picture inasmuch as 
there has been no demonstration of such related factors as 
marked interference with employment beyond that contemplated 
by the rating schedule or frequent periods of hospitalization 
as to render impractical the application of the regular 
schedular standards.


ORDER

The assignment of a 70 percent evaluation from January 27, 
1994 for the service-connected PTSD is granted.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

